UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1452


JOE LEWIS THOMAS; SARAH A. THOMAS,

                    Plaintiffs - Appellants,

             v.

ENTERPRISE BANK OF SOUTH CAROLINA; RICHARD CREECH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:16-cv-02793-JMC)


Submitted: September 27, 2018                                 Decided: October 10, 2018


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Lewis Thomas, Sarah A. Thomas, Appellants Pro Se. Norma Anne Turner Jett,
NESS & JETT, LLC, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Plaintiffs Joe Lewis Thomas and Sarah A. Thomas appeal the district court’s order

dismissing their claim seeking relief under the Home Affordable Modification Program,

12 U.S.C. §§ 5219, 5219a (2012), and declining to exercise supplemental jurisdiction

over their state-law claims. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Thomas v. Enter.

Bank of S.C., No. 1:16-cv-02793-JMC (D.S.C. Mar. 23, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2